Deemer, J.
(concurring). — I agree to the conclusion, but do not agree to the holding that testimony of the local custom at the stockyards was admissible; it not appearing that defendant had any knowledge of such custom. So far as shown he was a stranger to the customs. Testimony of such local custom should not be admitted for the purpose of showing a delivery to satisfy the statute of frauds; if not offered for that purpose, it was not admissible at all. The only issue to which it could relate was whether or not there was such a delivery as satisfied our statute of frauds. I think there was testimony of such delivery, but I am impressed that testimony of a local custom which will now be accepted upon a retrial will lead to error and confusion and perhaps erroneous instructions as to effect of local custom. In support of my view, see Rindskoff v. Barrett, 14 Iowa, 101.